DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III (claim 43) in the reply filed on 08/08/2022 is acknowledged. Claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Status
	Claims 1-40, 42, and 44-48 are canceled. Claim 41 is withdrawn by applicant. With the addition of claims 49-66 which depend on claim 43, claims 43 and 49-66 are currently pending and have been examined on their merits.

Priority
Acknowledgement is made on the instant application’s claim to the priority benefit of U.S. Provisional Application No. 62/893,142, filed on 08/28/2019, under 35 U.S.C. 119(e).

Drawings
The drawings are objected to for the following reasons:
Figures 1 A-B are objected to because the font is too small to be legible. Furthermore, figure 1B is placed within the outline of 1A. See 37 C.F.R. 1.84(h).
Figures 15, 16 A-B, 17 A-C, 18, 19, 20B, and 21 A-C are objected to because the font in the axes and legends are too small to be legible when reproduced. It is recommended that these figures be presented in portrait rather than landscape orientation or presented on separate sheets (see, for example, Figure 9) to allow the text to be readable.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0007] and [0039] recite “Christensenalla”. It is apparent that this is a misspelling of the taxonomic name “Christensenella”.
Appropriate correction is required.

Claim Interpretation
	Claim 43 recites “…at least about 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 1…”. Applicant has not provided a definition for the term “about” with respect to percentage sequence identity. Applicant provides a Table of BLASTn results showing percentage identity to C. sp. P152-H6d (which has a 16s rRNA sequence defined in SEQ ID NO: 1)([00150]. In this Table, applicant demonstrates that C. timonensis Marseille-P2437 has 97.85% identity to that of SEQ ID NO: 1 (Id.). Therefore, the term “about” in this claim is interpreted to encompass values +/- 0.1%. A prior art rejection has not been set forth because the prior art has not been found to teach or make obvious the claimed method of treating an inflammatory disorder comprising administering a bacterial strain of the genus Christensenella under the interpretation set forth above. 

Claim Objections
Claim 43 is objected to because it recites “freeze dried” and “spray dried”. These terms are compound words and should therefore be connected by a hyphen (i.e. amending to “freeze-dried” and “spray-dried”).
Claims 50-64 are objected to because they recite “[t]he composition of”. These claims ultimately depend from independent claim 43 which is drawn to a method. Therefore, the claims should be limiting to the method rather than the composition. For example, the claims can be amended to read “The method of claim 43, wherein the composition comprises…”.
Claim 51 is objected to because the abbreviation “DSM” should be properly defined when first used in the claims. This claim can be amended, for example, to read “…deposited with the Deutsche Sammlung von Mikroorganismen und Zellkulturen (DSM) under accession number DSM 33237”.
	Claim 57 is objected to because the claim recites “…IL-10, m IL-1RA…”. It is apparent that the letter “m” in this limitation is a typographic error which should be removed.  
Claim 59 is objected to because the term “IL12-p40” is incorrectly recited. This term should be amended to “IL-12 p40”.
Claim 59 is further objected to because it recites “Il-17A”. The cytokine name should be capitalized to properly read “IL-17A”.
Claim 60 is objected to because the abbreviations “moDC” and “PBMC” should be properly defined when they are first used in the claims. These claims should be amended, for example, to read “…a monocyte-derived dendritic cell (moDC), and a peripheral blood mononuclear cell (PBMC).”
Claim 61 is objected to because “Serum Amyloid A” is not a proper noun. Therefore, this term should be amended to read “serum amyloid A”.
	Claim 64 is objected to because there is a space missing between “Anaerostipes caccae” and “strain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 51, 53-55, and 64 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
The claims recite Christensenella sp. P152-H6d (claim 51 and 53-55) and Anaerostipes caccae strain P127-A10a (claim 64). The specification lacks complete deposit information for the deposit of Christensenella sp. P152-H6d and Anaerostipes caccae strain P127-A10a, said strains being deposited at the Deutsche Sammlung von Mikroorganismen and Zellkulturen GmbH (DSM) under numbers DSM 33237 and DSM 33531, respectively. Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required.
Applicant has indicated that the deposits were made under the Budapest Treaty (see [0048] and [0066] of the specification). Thus, an affidavit or declaration by applicant or assignee or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 43, 49-54, and 56-66 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating an inflammatory disorder in a subject in need thereof by administering Christensenella sp. P152-H6d, does not reasonably provide enablement for treating an inflammatory disorder in a subject in need thereof by administering any bacterial strain of the genus Christensenella having at least about 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 1.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
 With respect to the nature of the invention, the invention is drawn to a method of treating an inflammatory disorder in a subject in need thereof comprising administering a therapeutically effective amount of a composition comprising a bacterial strain of the genus Christensenella, and an excipient, diluent and/or carrier in lyophilized, freeze-dried, or spray-dried form.
With respect to the breadth of the claims, applicant defines the term “treating” to include inhibiting the disease and relieving the disease ([00109]). Therefore, the scope of the claims in their broadest reasonable form includes any inhibition or relieving of inflammatory disorders. The composition used in the rejected claims includes any bacterial species of the genus Christensenella which comprises a 16s rRNA gene sequence with at least about 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 1.
With respect to the state of the prior art, Vincent (US 2018/0255819 A1) teaches that members of the genus Christensenella can be used in the treatment of inflammatory bowel disease. Vincent teaches that not all bacteria of the family Christensenellaceae play a role in inflammatory diseases and C. minuta, C. massiliensis, and C. timonensis have not had a demonstrated direct link with this pathology in humans ([0032]-[0033]).
With respect to the amount of direction provided by the inventor and the existence of working examples, applicant provides a characterization of P152-H6d and teaches that it is catalase positive and produces short-chain fatty acids; these elements are implicated in inflammatory diseases and intestinal homeostasis ([00164]-[00168]). Applicant investigated in vitro activity of P152-H6d and teaches that P152-H6d significantly increases anti-inflammatory CCL-18 ([00174]; Figure 5A) and attenuates pro-inflammatory IL-12p40 and TNF-α ([00174] and [00186]; Figures 6A, 6B, and 8). Applicant further teaches that P152-H6d significantly increases the production of IL-10 and IL-1Ra in monocyte-derived dendritic cells and significantly increase the production of IL-10 and MCP1 in peripheral blood mononuclear cells ([00178] and [00183]; Figure 7). Applicant investigated in vivo activity of P152-H6d in five mouse models of inflammatory diseases (imiquimod-induced psoriasis, oxazolone-induced atopic dermatitis, dextrate sulfate sodium-induced colitis, Citrobacter rodentium-induced colitis, and Trinitrobenzenesulfonic acid-induced colitis)([00188]). For imiquimod-induced psoriasis, applicant teaches that administration of P162-H6d significantly decreased skin thickness compared to vehicle ([00192]; Figure 9). For oxazolone-induced atopic dermatitis, applicant teaches that P162-H6d led to a reduction in skin redness and scaling compared to vehicle ([00198]; Figures 10 and 11). For DSS-induced colitis, applicant teaches that P162-H6d reduced body weight loss, reduced pro-inflammatory cytokines IL-1β, IL-17A, and TNF-α, G-CSF, Lipocalin-2/NGAL, and serum amyloid A compared to vehicle ([00202]-[00203]; Figures 12-13). For Citrobacter rodentium-induced colitis, applicant teaches that administration of P162-H6d led to a reduction in Citrobacter-induced weight loss and reduced pro-inflammatory cytokines IFN-γ, IL-1β, IL-21, TNF-α, and Lipocalin-2 comparted to vehicle ([00207]; Figures 16 and 18-19). For TNBS-induced colitis, applicant teaches that administration of P162-H6d resulted in significant reduction in body weight loss, and synergistically resulted in the modulation of colitis-related disease ([00212]-[00213]; Figure 20). 
It is noted that throughout these experiments applicant compares the P162-H6d test group to “Bacteria X”, “Bacteria 1”, and “Bacteria Y”. Applicant does not provide details on the composition of these comparison groups and it is not clear if they are also members of the Christensenella genus. Applicant has not provided examples of the anti-inflammatory potential of any other member of the Christensenella genus, such as a bacteria having at least about 98% identity to the 16s rRNA sequence set forth in SEQ ID NO: 1.
With respect to the level of one of ordinary skill, a person having ordinary skill in the art before the effective filing date of the claimed invention would be a person with advanced knowledge in the clinical or laboratory administration of Christensenella (e.g. a scientist, medical doctor, or pharmacist).
	With respect to the level of predictability and quantity of experimentation needed, as discussed above, Vincent teaches that not all members of the Christensenellaceae family are capable of exerting anti-inflammatory effects ([0033]). In light of this teaching and a lack of working examples of bacteria having at least about 98% similarity to the 16s rRNA sequence of SEQ ID NO: 1, it is considered that there is low predictability that all bacteria falling within the scope of the claim are capable of exerting the claimed effect and there would require a high level of experimentation to determine which bacterial strains are capable of doing so.
	Conclusion
	In light of the Wands factors as a whole, it has been determined that the invention is enabled for the treatment of inflammatory disorders by administering Christensenella sp. P152-H6d but is not enabled for the treatment of inflammatory disorders using all bacteria of the genus Christensenella having a 16s rRNA gene sequence with at least about 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 1.

Claim 60 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 60 recites the limitation "the human cell" in line 1. There is insufficient antecedent basis for this limitation in the claim. There is no recitation of “a human cell” in the claim or the claim from which it depends (claim 43). It is therefore unclear what claim 60 seeks to limit. For the purpose of compact prosecution, this claim will be examined as if it depends from claim 58, which first establishes “a human cell” and recites that administration of the bacterial strain is capable of increasing production of an anti-inflammatory gene product by a human cell. This interpretation is supported by [0076] of the specification which teaches that Christensenella sp. P152-H6d increases production of anti-inflammatory gene products in THP-1 macrophages, moDCs, or PBMCs.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43 and 49-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-40, 44-45, and 47-61 of copending Application No. 17/639,299. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘299 are drawn to a method of treating a dysbiosis comprising administering a bacterial strain of the genus Christensenella, wherein the bacterial strain comprises a 16s rRNA gene sequence with at least about 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 1 and an excipient, diluent, and/or carrier, wherein the bacterial strain is lyophilized, freeze dried, or spray dried and methods of administering the same. SEQ ID NO: 1 of ‘299 is identical to SEQ ID NO: 1 of the instant application. It is noted that claim 45 of the co-pending application limits the treated disorder to “psoriasis, eczema, dermatitis, and acne”. These are conditions characterized by skin inflammation (See [00117] of the instant specification). Because the claims of ‘299 are directed to a method of using the same composition for the treatment of inflammation, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651